Title: To George Washington from Thomas Paine, 5 June 1778
From: Paine, Thomas
To: Washington, George


                    
                        Sir
                        York Town [Pa.] June 5th 1778
                    
                    As a general opinion prevails that the Enemy will quit Philadelphia, I take the Liberty of transmitting you my reasons why it is probable they  will not. In your difficult and distinguished Situation every hint will be useful.
                    I put the immediate cause of their evacuation, to be a declaration of war in Europe made by them or against them: in which case, their Army would be wanted for other Service, and likewise because their present Situation would be too unsafe, being subject to be blocked up by France and attacked by you and her jointly.
                    Britain will avoid a war with France if she can; which, according to my arrangement of Politics she may easily do—She must see the necessity of acknowleging, sometime or other, the Independance of America; if she is wise enough to make that acknowlegement now, she of consequence admits the Right of France to the quiet enjoyment of her Treaty, and therefore no war can take place upon the Ground of having concluded a Treaty with revolted British Subjects.
                    This being admitted, their apprehensions of being doubly attacked, or of being wanted elsewhere, cease of consequence; and they will then endeavor to hold all they can, that they may have something to restore, in lieu of something else which they will demand; As I know of no Instance where Conquered Places were surrendered up prior to, but only in consequence of, a Treaty of Peace: You will observe, Sir, that my reasoning is founded on the supposition of their being reasonable Beings, which if they are not, then they are not within the compass of my System. I am Sir with every wish for your happiness Your Affectionate and Obt humble Servant
                    
                        Thos Paine
                    
                